Citation Nr: 1416796	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than depression, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a TBI.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Original jurisdiction resides at the RO in Atlanta, Georgia.

In January 2013, the Veteran presented sworn testimony during a videoconference hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder which was accompanied by a waiver of local consideration.  See 38 C.F.R.§§ 19.9, 20.1304(c) (2013).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that the medical evidence of record documents a diagnosis of depression.  See, e.g., a VA treatment record dated May 2009.  As will be discussed below, the Board finds that the Veteran's diagnosed depression is related to his military service.  However, the competent and probative evidence of record is unclear as to whether the Veteran suffers from PTSD that is related to his in-service stressors; therefore, the Board is remanding this matter for further development.  

The Board notes that the Veteran was previously represented in this appeal by the National Association of County Veterans Service Officers (NACVSO).  However, the Veteran submitted a signed VA Form 21-22 dated November 2011 appointing Georgia Department of Veterans Service as his representative.  Thus, the Veteran is no longer represented by the NACVSO in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an acquired psychiatric disorder other than depression, a cervical spine disability, and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's currently diagnosed depression is related to his military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed disorder manifested by depression, was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by depression.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection for an acquired psychiatric disorder other than PTSD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

As discussed above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

The Veteran contends that he has an acquired psychiatric disorder manifested by depression that is related to his military service, to include when he learned that a soldier who he knew killed another soldier during service in Kuwait in December 1999.

As to Hickson element (1), the medical evidence of record indicates a diagnosis of depression and depressive disorder, not otherwise specified.  See, e.g., a VA treatment record dated May 2009 and VA examination report of June 2010.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.  However, the Veteran's report of a soldier he knew that killed another soldier during service in Kuwait has been verified by the U.S. Army Crime Records Center.  Notably, the U.S. Army Crime Records Center provided documentation that a soldier, J.B., shot and killed another solder, C.B. during service in Kuwait in December 1999.  The records provided by the U.S. Army Crime Records Center further document testimony from the Veteran as to this incident which is consistent with the Veteran's current report.  As such, the Board has no reason to doubt this incident occurred, and finds that Hickson element (2) is satisfied.    

Turning to Hickson element (3), nexus, the record contains conflicting medical opinions which address the issue of nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a medical opinion dated October 2012 from J.S., Ph.D., a VA psychologist.  J.S., Ph.D. noted in the October 2012 opinion that he has treated the Veteran for depression.  Indeed, the Veteran's claims folder documents mental health treatment from J.S., Ph.D. for multiple years, as early as 2009, for the Veteran's depression as a result of the murder that was committed during service as well as the Veteran's postservice problems, including problems with his marriage and raising his children.  J.S., Ph.D., opined that the Veteran's depression was contributed to by the experience of the murder committed during his service.  The rationale for this conclusion was based on multiple psychological evaluations, and the assessment that the events of the murder haunted the Veteran and he spoke about them regularly in the sessions.  J.S., Ph.D., further reported that the Veteran had strong depressive reactions to these memories.  

In contrast to the opinion of J.S., Ph.D., the Veteran was afforded a VA psychological examination in June 2010.  The examiner noted the Veteran's report of the murder during service, and the Veteran's postservice problems with his marriage and raising his children, as well as his report that his brother died and that he felt responsible for his death.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner further reported that there are many events in the Veteran's life that could be contributing to his current depressed mood.  He thereafter resorted to speculation to establish a nexus between the Veteran's depression and the events that occurred during military service.  However, he opined that there is a "great deal of evidence to indicate that the [V]eteran's depressed mood is directly consequential to the [V]eteran's brother's death and his failure to intervene."  He also reported the Veteran's marital problems and difficulty raising his children as contributing to his depressed mood.     

The opinion of J.S., Ph.D., as well as the opinion of the VA examiner were based upon thorough examination of the Veteran and included explanations for the opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current depressive disorder manifested by depression, is related to his period of military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

In conclusion, for the reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a current depressive disorder manifested by depression is granted.


ORDER

Entitlement to service connection for a current depressive disorder is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for a TBI, cervical spine disability, and PTSD must be remanded for additional evidentiary development.

Here, the current medical evidence of record documents diagnosis of degenerative changes of the cervical spine.  See, e.g., a VA treatment record dated September 2012.  The Veteran contends that his cervical spine disability is related to in-service injuries.  First, he stated that when he enlisted in service, at the Military Enlisting Processing Station, he passed out and hit his head.  Second, he stated while riding inside a tank during service in Kuwait in 2000, the tank came to an abrupt stop, and the hatch which was open at the time came back and hit him in the back of his head.  

While the Veteran's service treatment records are absent complaints of or treatment for a cervical spine disability, the Board notes that the Veteran is competent to attest to experiencing an injury to his head during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of passing out during his Military Enlisting Processing Station as well as injuring his head and neck from being hit with a tank hatch.  Moreover, his DD Form 214 documents his military occupational specialty (MOS) as an armor crewman.  Further, a November 2001 Report of Medical History documents complaints of headaches.  The Board therefore has no reason to doubt that the Veteran experienced such injuries during service, and finds him credible with regard to his reported in-service injuries.  A VA examination should be scheduled on remand.

With regard to the Veteran's TBI claim, he contends that the incidents discussed above, in particular the incident when a tank hatch hit his head, caused TBI residuals, including headaches.  The Board notes that the medical evidence of record does not document a current diagnosis of a TBI.  However, based on the Veteran's credible report of the in-service injury, as well as his documented complaints of headaches during service, the Board finds that a VA examination would be probative as to whether the Veteran suffers from TBI residuals, and if so, whether this disability is related to his military service.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With respect to the Veteran's PTSD claim, as discussed above, he was afforded a VA psychological examination in June 2010.  After examination of the Veteran and consideration of his reported in-service stressor, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the VA examiner reported that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  However, the VA examiner did not provide a rationale as to why the Veteran did not meet the diagnostic criteria for PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Furthermore, J.S., Ph.D. reported in his October 2012 opinion that he has treated the Veteran for PTSD.  Additionally, the Veteran has also reported that his claimed PTSD is related to service in Bosnia and Kuwait, which were not specifically considered by the VA examiner.  See, e.g., the January 2013 Board hearing transcript, pgs. 16-17.  In light of the foregoing, the Board finds that an addendum opinion should be obtained from the June 2010 VA examiner.

Finally, during the above-referenced videoconference hearing in January 2013, the Veteran reported that he has received treatment for his cervical spine disability, TBI, and PTSD at the Dublin VA Medical Center in Georgia as well as the Albany VA facility.  A review of the record indicates that some VA treatment records from the Dublin VA Medical Center dated through June 2013 have been associated with his VBMS claims folder.  However, there have been no updated records from the Albany VA facility associated with the claims folder.  The procurement of such pertinent VA medical reports is required.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to complete and submit a VA Form 0781a, which pertains to personal trauma, as the Veteran reports that he was harassed during service as a result of his weight.  

2. Request any outstanding VA treatment records, to include treatment records from the Albany VA facility and the Dublin VA Medical Center in Georgia pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability and TBI.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Identify whether the Veteran currently suffers from residuals of a TBI.

b. If the Veteran currently suffers from residuals of a TBI, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current TBI residuals disability is related to his active military service, to include his credible report of in-service injury from being hit with a tank hatch as well as his complaints of headaches in November 2001.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current cervical spine disability is related to his active military service, to include his credible report of in-service injuries from passing out during his Military Enlisting Processing Station as well as from being hit with a tank hatch and his complaints of headaches in November 2001.

d. If it is determined that the Veteran's TBI residuals is related to his military service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cervical spine disability is either (1) caused or (2) aggravated by the TBI.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the TBI.  
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, other than depression, to include PTSD.  The Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:
	
a. Identify whether the Veteran currently suffers from an acquired psychiatric disorder, other than depression, to include PTSD.

b. If the Veteran currently suffers from PTSD, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current PTSD is related to his military service, to include service in Bosnia and Kuwait, as well as his in-service stressor pertaining to his report of a soldier he knew that killed another soldier during service in Kuwait in December 1999.  The examiner should also address whether a personal assault, verbal harassment due to the Veteran's weight, occurred in service and if so whether PTSD relates to this stressor.  

c. If the Veteran currently suffers from a disability other than PTSD or depression, such as an anxiety disorder, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disorder is related to service.  In this regard, the examiner's attention is directed to the January 2009 VA treatment record which includes a diagnosis of anxiety disorder.  If such is not found on examination, the examiner should reconcile the disability found with that diagnosis.  

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


